DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
Information Disclosure Statement
The IDS submitted on 7/29/2022 has been reviewed and entered into the record.  
The references submitted, although similar, do not read on the invention as claimed.  
Bornzin et al. US 2015/0360031 in the IDS discloses a spinal cord stimulator (SCS) which uses feedback control based on sensed ECAPs.  However, Bornzin does not disclose or render obvious all of the limitations of the independent claims in combination with a second electrode at a different longitudinal location from a first electrode which faces away from the neural pathway which is used to sense a stimulation artefact.   The stimulation artefact is then used to process the evoked response which is propagating along the neural pathway.  
Hou et al. US 2019/0275334 in the IDS discloses  spinal cord stimulator for determining stimulation threshold for dosed loop spinal cord stimulation (paragraph 0006).  In this method stimulation parameters are iteratively delivered in order to define a stimulation threshold based on ECAP amplitude at the trend of divergence.  However does not disclose or render obvious all of the limitations of the independent claims in combination with a second electrode at a different longitudinal location from a first electrode which faces away from the neural pathway which is used to sense a stimulation artefact.   The stimulation artefact is then used to process the evoked response which is propagating along the neural pathway.  
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the invention is directed towards a system, apparatus and method for spinal cord stimulation (neural stimulation).  The prior are fails to disclose or render obvious all of the limitations of the claimed invention in combination with sensing, via a segmented lead facing away from the neural target, a stimulation artifact and using the sensed artifact to process (emphasis added) the evoked response propagating along the neural pathway.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792